Title: To George Washington from William Ramsay, 3 September 1757
From: Ramsay, William
To: Washington, George



Dr Sir
Williamsburg Septr 3d 1757

Yesterday my proposals were agreed to by the Govenr. This Day I set out for Hampton in Order to purchase some Salt. I hope to be at home in about 8 days, after a short stay I intend my self the pleasure of waiting on you, when your advice &c. will be kindly taken & added to your other favors. The Flour you mention’d shall bake. No News this way.
If in any respect I can serve Colo. Washington I shall with the greatest pleasure & am with real Esteem his obliged and very H. Servant

Wm Ramsay

